Citation Nr: 0941589	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  08-00 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Northern California Health 
Care System in Mather, California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred at a non-VA medical 
facility, for services rendered from December 3, 2005, to 
December 5, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2006 decision by the above 
Department of Veterans Affairs (VA) Health Care System (HCS).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran moved to a new address in July 2007 and notified 
VA of the new address in his January 2008 VA Form 9, wherein 
he requested a hearing before a Member of the Board at the 
RO.  The hearing was scheduled for August 12, 2009.  However, 
notice of the hearing was sent to the Veteran's former 
address, so the Veteran did not appear for the hearing.  He 
submitted a motion to reschedule the hearing, and the motion 
was granted by the Board in October 2009.  

Since such hearings are scheduled by the RO (see 38 C.F.R. § 
20.704(a)), the Board is remanding the case for that purpose, 
in order to satisfy procedural due process.  Under applicable 
regulation, a hearing on appeal will be granted if an 
appellant expresses a desire to appear in person.  38 C.F.R. 
§ 20.700.  The importance of responding to a request for a 
hearing is recognized under 38 C.F.R. § 20.904(a)(3), as a 
Board decision may be vacated when there is a prejudicial 
failure to afford an appellant a personal hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a local 
hearing before the Board at the RO, as 
the docket permits.  The appellant should 
be apprised of the next available date 
for such a hearing, and should be 
informed of his right to have a 
videoconference hearing as an 
alternative. A copy of the notice to the 
appellant of the scheduling of the 
hearing should be added to the record.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


